Citation Nr: 1415226	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation (or rating) based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1953 to January 1955.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for prostate cancer and entitlement to a TDIU.  

In September 2013, the Board requested a Veterans Health Administration (VHA) opinion on the issue of service connection for prostate cancer.  In November 2013, the requested opinion was received.  In January 2014, the Board granted service connection for prostate cancer and remanded the issue of TDIU, with instructions for the RO to adjudicate the issue after assigning a disability rating for service-connected prostate cancer.

In February 2014, the RO assigned a 100 percent disability rating for service-connected prostate cancer, effective April 8, 2010, the date of receipt of the informal claim for service connection.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

As a 100 percent schedular disability rating is assigned for service-connected prostate cancer for the entire rating period, the Veteran did not have a "less than total" rating at any time during the TDIU claim period.


CONCLUSION OF LAW

The assignment of a 100 percent schedular evaluation for service-connected prostate cancer for the entire rating period renders the TDIU appeal moot, leaving no question of fact or law to be decided.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the grant of a 100 percent schedular disability rating for prostate cancer that covers the entire rating period moots the TDIU claim on appeal.  In such cases where the law is dispositive, the claim must be denied due to lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, discussion of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim (for TDIU) cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-04.

Dismissal of TDIU Claim

The Veteran contends that he has been unable to work due to the effects of service-connected prostate cancer.  The Veteran has not specifically alleged what symptoms of service-connected prostate cancer have rendered him unable to secure or follow a substantially gainful occupation; however, the Veteran stated that he has not been employed since August 2005.  See January 2010 VA Form 21-8940 (received May 2010).  

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  The Veteran was 

assigned a 100 percent (total) disability rating for prostate cancer under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013), effective April 8, 2010, the date of receipt of the informal claim for service connection.  Accordingly, the assignment of a 100 percent schedular rating for prostate cancer for the entire rating period renders the TDIU claim moot, and it must be dismissed.  See Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU).

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case are distinguishable from Bradley, which involved the assignment of a TDIU (total rating) based on a "less than total" (70 percent) disability rating with subsequently claimed additional orthopedic disabilities that combined to 60 percent.  The instant case, however, is distinguishable from Bradley in that here, the Veteran's only service-connected disability is prostate cancer, which has been rated as 100 percent schedular disabling for the entire rating period.  If the Veteran were to be awarded a TDIU based on his only service-connected disability, which is already rated as 100 percent disabling, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14 (2013).  

An award of TDIU based on the 100 percent service-connected disability of prostate cancer would also violate the provisions of 38 C.F.R. § 4.16(a), which provide for TDIU only where the schedular disability rating is "less than total."  For these reasons, the Board finds that the TDIU claim was rendered moot by the grant of a 

100 percent schedular disability rating for prostate cancer for the entire rating period, because there remain no questions of law or fact to be decided regarding TDIU.  See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to lack of legal merit). 


ORDER

The appeal for TDIU, being without legal merit, is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


